Citation Nr: 0927516	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  08-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for headaches.  

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for compartment syndrome, left lower extremity.  

3.  Entitlement to an evaluation in excess of 20 percent 
disabling for compartment syndrome, right lower extremity 
with residual peroneal nerve neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to 
September 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2007 and March 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In the April 2007 decision, 
the RO granted service connection for disabilities of the 
Veteran's lower extremities and assigned initial disability 
ratings.  In the March 2008 rating decision, the RO granted 
service connection for headaches and assigned an initial 
disability rating.  

In February 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's headaches are not prostrating.  

2.  The Veteran's compartment syndrome of the left lower 
extremity does not result in more than mild incomplete 
paralysis or neuralgia of the left sciatic nerve.  

3.  The Veteran's compartment syndrome of the right lower 
extremity does not result in more than moderate incomplete 
paralysis or neuralgia of the right sciatic nerve.  

4.  The Veteran's compartment syndrome of the right lower 
extremity results in moderate, but not more than moderate, 
incomplete paralysis of the right superficial peroneal nerve.  

5.  Scars of the Veteran's right leg are not painful, 
unstable, do not result in limitation of function or motion, 
and do not involve an area of 929 square centimeters or 
greater.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.124a, 
Diagnostic Code 8100 (2008).

2.  The criteria for a rating higher than 10 percent 
disabling for pain resulting from compartment syndrome of the 
Veteran's left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520, 
8620, 8720 (2008).

3.  The criteria for a rating higher than 20 percent 
disabling for pain resulting from compartment syndrome of the 
Veteran's right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8520, 
8620, 8720 (2008).

4.  The criteria for a separate rating of 10 percent 
disabling, but no higher, for sensory deficits resulting from 
compartment syndrome of the Veteran's right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 
8522 (2008).

5.  The criteria for a compensable rating for scars of the 
Veteran's right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118, Diagnostic Code 7801-7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In adjudicating this appeal, the Board has considered whether 
the Veteran is entitled to a higher rating or ratings for any 
period of time from the date of his separation from active 
service in September 2006 to the present, including whether 
'staged' ratings, i.e. different ratings for different 
periods based on the facts found, are warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Headaches

Headaches are assigned disability ratings based on the 
frequency of prostrating attacks.  38 C.F.R. § 4.124, 
Diagnostic Code 8100.  Headaches with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, warrant a 50 percent 
evaluation.  Id.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent evaluation.  Id.  
Headaches with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent evaluation.  Id.

In February 2008, the Veteran underwent VA examination with 
regard to his headaches.  He reported that the headaches 
occur across his forehead, the pain is a constant dull like 
pain, that he has no light or noise sensitivity, and that he 
treats the headaches with Naprosyn.  The examiner diagnosed 
tension headaches.  He underwent another examination in 
November 2008.  The report documented the Veteran's 
description of the headaches as a tightness around the head, 
sometimes in the back of the head but more frequently in the 
front.  He reported that there is no nausea, photophobia, or 
phonophobia.  The Veteran also reported that although he does 
tend to lie down when he has a headache, the headaches are 
not prostrating and do not stop him from doing activities.  
The examiner stated that the Veteran's headaches are most 
consistent with tension type headaches.  

The rating criteria do not define "prostrating;" nor has 
the U.S. Court of Appeals for Veterans Claims (Court).  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."  

Because the Veteran's headaches have been found upon 
examination to not be prostrating, and indeed, the Veteran 
has indicated so, a compensable rating is not warranted.  
There is no evidence to the contrary so there is no 
reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  The Board addresses whether referral for 
extraschedular consideration for disability resulting from 
the Veteran's headaches is warranted after first addressing 
the schedular ratings appropriate for the Veteran's bilateral 
leg disabilities.  



Bilateral leg disabilities

Service treatment record show that the Veteran was initially 
evaluated for possible shin splints after reporting pain with 
ambulation and running.  For example, this is described in 
January 2005 treatment notes as posterior tibial tendon and 
anterior shin splints bilaterally right greater than left.  

In March 2007, the Veteran underwent VA examination with 
regard to his right and left lower extremity disabilities.  
The examiner reviewed the Veteran's service treatment records 
and provided a summary of the history of these disabilities 
including that he had undergone surgical treatment for his 
right lower extremity compartment syndrome but not the left.  

Symptoms reported by the Veteran included that he has 
persistent numbness of the distal anterior lateral aspect of 
the right lower extremity and paresthesias radiating into the 
right great toe.  He also reported that his right lower 
extremity becomes numb.  He denied motor deficits in either 
lower extremity, problems with surgical scars, weakness, 
ulceration, cords, associated knee or ankle symptoms, or pain 
over the tibia - fibula region, joint related problems, 
function restrictions, or any need for bracing.  He reported 
limiting lifting to 20 pounds and use of a cane occasionally 
with flareups.  

The Veteran's symptoms include leg cramps on extended walking 
that resolve with five minute rest, daily intermittent pain 
in each calf, and a persistent slight bulging in the right 
anterior lateral distal lower extremity since his surgery. 

Neurological examination was normal other than diminished 
pinprick to the right distal anterior lateral lower 
extremity, localized in the region of the superficial 
peroneal nerve.  Vascular examination and range of motion 
examination was normal including consideration of effects of 
repeated motion with no demonstration of fatigability, 
additional weakness, uncoordination, or restricted motion or 
functional loss.  

There were two linear scars, 23 and 28 centimeters in length, 
located on the medial and lateral aspects of the right lower 
extremity.  The scars did not affect motion and were not 
discolored, painful, tender, or adherent to underlying 
tissue.  The examiner commented that there was a minimal 
bulging of the distal right lower extremity suggesting a mild 
soft tissue prominence.  

The examiner provided extremely detailed findings of his 
physical examination, nearly all of which were normal, 
providing evidence against this claim.  The examiner summed 
up the results in his discussion, stating that the Veteran 
denied any complaints involving his joints; knee, ankle, and 
vascular examinations were unremarkable, and he had normal 
motor function of the lower extremities.  He noted that the 
Veteran had superficial sensory neuropathy of the peroneal 
nerve branch of the right lower extremity.  He also noted the 
two scars and that these were not tender, adherent to 
underlying tissue, or restrictive of motion.  

The examiner opined that the Veteran's right lower extremity 
peroneal nerve deficits were probably related to his 
inservice surgery. 

Also of record is a June 2007letter in which "J.S.E.", M.D. 
stated that the Veteran reported suffering from pain due to 
this disability if he stands for long periods - a function 
that would be necessary if he pursued his profession as a 
dental assistant.  Dr. J.S.E. documented the Veteran's report 
that he is not currently employed because of this disability.  
Dr. J.S.E. reported results of neurological examination of 
the Veteran, which amounted to normal results other than a 
decreased sensation of the right lower extremity in the 
superficial peroneal distribution.  

During the February 2009 Board hearing, the Veteran testified 
that he cannot stand or walk for more than five minutes 
without suffering what he described as "pressure, like up at 
the front of your legs, like a little pain."  Hearing 
transcript at 16.  He also described the feeling as a dull 
pain.  Id. at 17.  

The Veteran's compartment syndrome has been evaluated by the 
RO under the criteria found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 for moderate incomplete paralysis of the sciatic 
nerve.  Both the VA examiner and Dr. J.S.E. referred to the 
sensory distribution deficit at in the superficial peroneal 
nerve.  

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, flexion of the knee weakened or lost, 
is rated as 80 percent disabling.  38 C.F.R. § 4.124a 
Diagnostic Code 8520.  Severe paralysis of the sciatic nerve, 
with marked muscular atrophy, is rated as 60 percent 
disabling.  Id.  Moderately severe, moderate, and mild 
incomplete paralysis of the sciatic nerve are rated as 40, 
20, and 10 percent disabling, respectively.  Id.  

For impairment of the superficial peroneal nerve, a 30 
percent evaluation is assigned for complete paralysis with 
foot eversion weakened, a 20 percent evaluation is assigned 
for severe incomplete paralysis, a 10 percent evaluation is 
assigned for moderate incomplete paralysis, and a 
noncompensable evaluation is assigned for mild incomplete 
paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8522.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.  

As to the disabilities of the Veteran's legs, he is rated 
under criteria for paralysis.  While this does not 
necessarily encompass pain, the schedule does have criteria 
for pain caused by nerve impairment.  That criteria is found 
at 38 C.F.R. § 4.123, for neuritis, and 38 C.F.R. § 4.124 for 
neuralgia.  

Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times, 
excruciating.  38 C.F.R. § 4.123.  Ratings are assigned based 
on the same scale as those assigned for paralysis of the 
nerve involved.  Id.  Similarly, neuralgia is characterized 
as a dull intermittent pain, of typical distribution so as to 
identify the nerve, and is also rated on the same scale as 
paralysis of the given nerve.  38 C.F.R. § 4.124.  

Evidence of record indicates that the Veteran suffers pain of 
both legs.  During the Board hearing, the Veteran testified 
that these symptoms of his right leg have been more severe 
than his left.  Hearing transcript at 5. As such, the 
disability ratings in place, of 10 percent for the left leg 
and 20 percent for the right, as likely as not reflect mild 
neuralgia of a nerve of the left leg and moderate neuralgia 
of a nerve of the right leg.  There is not enough evidence of 
record for the Board to find that a nerve other than the 
sciatic nerve is so affected as to result in the pain 
described by the Veteran.  Nor does the record show that the 
Veteran suffers greater than mild neuralgia of the left 
sciatic nerve and moderate neuralgia of the right sciatic 
nerve.  He is able to walk and stand, just not for periods in 
excess of five minutes, and the pain is not present other 
than at the times when he does walk or stand for such 
periods.  

In short, the more appropriate evaluations are under 
38 U.S.C.A. § 4.124, Diagnostic Code 8720 for mild neuralgia 
of the left sciatic nerve and moderate neuralgia of the right 
sciatic nerve, but no evidence of record supports evaluations 
higher than 10 percent disabling for pain of the left lower 
extremity and 20 percent disabling for pain of the right 
lower extremity.  

The evidence does show that the Veteran suffers a distinct 
and separate manifestation of his disability of the right 
leg.  The sensory deficit, described as numbness, is present 
only in the right leg and Dr. J.S.E. has attributed this to 
his surgery.  This reasoning makes sense to the Board because 
this is the only leg for which the Veteran underwent surgery 
and the only leg which exhibits numbness.  Thus, the Board 
believes that a separate rating for this separate 
manifestation is warranted.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

Taking into consideration all of the evidence of record, the 
Board finds that this manifestation of the Veteran's 
compartment syndrome of the right lower extremity warrants a 
separate 10 percent rating for moderate incomplete paralysis 
of the right superficial peroneal nerve.  This rating was 
arrived at by resolving all reasonable doubt in favor of the 
Veteran, with that doubt being whether the evidence warranted 
a mild or a moderate rating.  The evidence does not approach 
showing that the Veteran suffers from severe incomplete 
paralysis of the right superficial peroneal nerve.  In this 
regard, the findings are sensory only, there is no showing of 
any motor deficit or loss of function.  

Because the Veteran has scars of the right leg as the result 
of his service connected disability, the Board has considered 
whether a separate rating is warranted for the scars.  All 
evidence shows that the Veteran's scars do not affect motion, 
are not deep, unstable, painful, or adherent to underlying 
tissue.  Thus, a compensable rating would only be available 
if the scars met or exceeded an area of 929 square 
centimeters.  38 C.F.R. § 1.118, Diagnostic Codes 7801-7805.  
Although widths of the 23 cm and 28 cm long scars are not 
specified in the record, each scar would have to be over 18 
centimeters wide in order to meet the criteria for a 
compensable rating.  The descriptions of the scars is not one 
such that one would conclude that the scars covered this much 
area.  Indeed, given the anatomical location and that the VA 
examiner described the position as lateral for one scar and 
medial for the other, if the scars were each 18 centimeters 
wide, there would essentially be one large scar not two 
separate scars.  Hence, there is no basis for a compensable 
rating for the scars.  

Typically, where there is evidence that a Veteran cannot work 
due to a service connected disability, the Board considers 
whether a total rating based on individual unemployability (a 
TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the RO sent a letter to the Veteran in 
January 2008 informing him that VA was working on his 
application for increased compensation based on individual 
unemployability.  This letter provided the Veteran with 
notice as to what evidence was required to establish this 
benefit and how VA would assist him in obtaining evidence.  

In a statement dated in January 2008 and signed by the 
Veteran, he provided "[i]n you letter you make mention of my 
asking for consideration based on unemployability.  I never 
mentioned unemployability, I just want to be considered for 
service connected compensation."  Thus, the Board has not 
considered whether a TDIU is warranted.  

For the reasons stated above, the evidence fails to show that 
the pain resulting from the Veteran's bilateral compartment 
syndrome warrants evaluations higher than 10 percent for the 
left leg and 20 percent for the right leg, although the 
ratings are more properly classified as neuralgia of each 
sciatic nerve under 38 C.F.R. § 4.124 rather than incomplete 
paralysis of each sciatic nerve under 38 C.F.R. § 4.124a.  A 
separate manifestation of moderate, but not greater, 
incomplete paralysis of the right superficial peroneal nerve 
is warranted.  To the extent of this additional rating only, 
the appeal is granted.  As to all other ratings, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Extraschedular consideration

Given some of the evidence in this case, the Board has 
considered whether referral for extraschedular consideration 
is warranted for either the Veteran's right and left leg 
disabilities or his headache disability.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The Board is not precluded from raising 
the question of an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008). The RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In a letter dated in August 2008, "A.N.", who supervised 
the Veteran in a civilian occupation, reported that he tried 
to assign work that was light on the Veteran's feet because 
he knew that the Veteran had leg pain.  A.N. also reported 
that when the Veteran suffered from headaches (and presumably 
from leg pain) he would allow him to sit down for five to ten 
minutes to see if that would help and at times had told the 
Veteran to go home and rest.  As stated above, Dr. J.S.E., in 
the June 2007 letter, reported that the Veteran's difficulty 
in standing due to his leg pain necessitated that he pick a 
career other than working as a dental assistant, apparently 
the Veteran's chosen profession.  

The threshold question is whether the rating schedule 
sufficiently addresses the severity and symptomatology of the 
Veteran's disabilities.  The Board finds that it does.  
Headaches are evaluated based on the whether or not the 
headaches are prostrating and if so, the frequency of the 
headaches.  This is essentially criteria based on pain.  
There is no evidence that the Veteran's headaches cause any 
symptom other than pain.  

As to the disabilities of the Veteran's legs, these result in 
scars, which are noncompensable and pain and numbness.  
Again, the rating schedule fully addresses these symptoms and 
the level of severity suffered by the Veteran.  

For these reasons, the Board need go no further than the 
first step of the Thun analysis.  Referral for extraschedular 
consideration is not warranted in this case.  Nor is there 
any reasonable doubt to be resolved as to this matter.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Claims for increased ratings require different notice.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The 
instant appeal, however, arises not from a claim for an 
increased rating but from a notice of disagreement with the 
initial rating assigned in the rating decisions that granted 
service connection for the Veteran's bilateral leg 
disabilities and headaches.  His claims were for service-
connection, not for increased ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125 (1999) (explaining that a 
disagreement with an initial rating assigned for a disability 
following a claim for service connection is part of the 
original claim and technically not a claim for an increased 
rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated 
as follows:

section 5103(a) requires only that the VA 
give a claimant notice at the outset of 
the claims process of the information and 
evidence necessary to substantiate the 
claim, before the initial RO decision and 
in sufficient time to enable the claimant 
to submit relevant evidence.  This notice 
may be generic in the sense that it need 
not identify evidence specific to the 
individual claimant's case (though it 
necessarily must be tailored to the 
specific nature of the veteran's claim).  
	
From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection differs in content from notice in response to a 
claim seeking a higher evaluation for a disability for which 
service connection has already been established.  In Wilson, 
the Federal Circuit specifically rejected the argument that 
section 5103(a) notice requirements were altered by the 
filing of a notice of disagreement.  Id. at 1058-1059.  In 
the instant case, VCAA notice requirements were satisfied 
because the RO provided the veteran with the notice 
applicable to a claim to establish service connection.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in February 2007and January 2008.  

The February 2007 letter provided the Veteran with notice 
with regard to his claims for service connection for 
bilateral leg disabilities.  This letter was sent prior to 
the initial adjudication of his claims in April 2007, 
informed the Veteran of what evidence was required to 
substantiate the claims, of his and VA's respective duties in 
obtaining that evidence and how VA would assign an effective 
date and disability rating if the claims were granted.  

The January 2008 letter provided the Veteran with notice with 
regard to his claim for service connection for headaches.  
This letter was sent prior to the initial adjudication of his 
claims in March 2008, informed the Veteran of what evidence 
was required to substantiate the claim, of his and VA's 
respective duties in obtaining that evidence and how VA would 
assign an effective date and disability rating if the claims 
were granted.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and the Veteran has submitted evidence from 
"J.S.E.", M.D.  VA examinations were afforded the Veteran 
in February and November 2008 with regard to his headaches 
and in May 2007 with regard to his bilateral leg 
disabilities.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A separate (additional) evaluation of 10 percent disabling, 
but no higher, is granted for moderate incomplete paralysis 
of the right superficial peroneal nerve.  

The appeal is denied as to all other issues.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


